ORDER
PER CURIAM.
Remanufactured Business Furniture and American Home Assurance Company (collectively Remanufactured) appeal the temporary or partial award of the Labor and Industrial Relations Commission (Commission) modifying the award of the Administrative Law Judge (ALJ). The Commission modified the amount of temporary total disability granted to Antonio Barragan (Barragan) and affirmed the remainder of the ALJ’s temporary or partial award. On appeal, Remanufactured contends the Commission erred as a matter of law (1) in ruling that Barragan sustained a compensable injury arising out of and in the course of his employment with Reman-ufactured in August 2002, (2) in awarding Barragan past and future medical expenses, and (8) in awarding Barragan temporary total disability from November 26, 2002 to April 14, 2003. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).